                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION
RONALD EUGENE LYNN,
Inmate No. N29177,

      Plaintiff,

v.                                           CASE NO. 3:19cv3374-MCR-EMT

STATE OF FLORIDA, et al.,

     Defendants.
__________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated December 20, 2019. ECF No. 9. Plaintiff has

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

             and incorporated by reference in this Order.
                                                                    Page 2 of 2

     2.    This case is DISMISSED without prejudice for Plaintiff’s failure to

           comply with an order of the court.

     3.    The clerk is directed to close the file.

     DONE AND ORDERED this 22nd day of January 2020.



                                       s/   M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3374/MCR/EMT
